Title: From Thomas Jefferson to Samuel Huntington, 15 October 1780
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Richmond Oct. 15. 1780. 6. o’clock P.M.

I do myself the pleasure of congratulating your Excellency on the small dawn of good fortune which at length appears in the South, as you will find by the dispatches I have the honor of inclosing to you, and which I this moment receive from Genl. Gates. There seems to be a confusion between the numbers 810. and 1400. However the smaller one is not to be despised. The line of expresses having been set in motion last night, I wish that no delay may be occasioned by their missing one another on the road.
I have the honor to be with great esteem & respect Your Excellency’s Most obedt. & most humble servt,

Th: Jefferson

